Citation Nr: 0412453	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-00 696	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from May 1980 to November 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  In 
pertinent part, that rating decision continued a prior denial 
of service connection for schizophrenia and continued a 
noncompensable rating for residuals of a stress fracture of 
the right tibia.  The VA Regional Office (RO) in Detroit, 
Michigan, furnished the veteran with a copy of the rating 
decision in January 2002 and notified the veteran of her 
appellate rights.  The veteran disagreed with the denial of 
service connection for schizophrenia and denial of an 
increased rating for residuals of a stress fracture of the 
right tibia, and the RO furnished the veteran a statement of 
the case on those issues.  

On a VA Form 9, Appeal to Board of Veterans' Appeals, 
received at the RO in April 2003, the veteran indicated that 
she had read the statement of the case and said she was only 
appealing the issue of entitlement to service connection for 
schizophrenia.  Since that time she and her attorney have 
limited their statements and arguments to the service 
connection claim, and the matter of entitlement to an 
increased (compensable) rating for residuals of a stress 
fracture of the right tibia is not before the Board.  
Although a January 2003 Form 9 perfected the appeal as to 
both issues, the Board finds that the April 2003 Form 9 
withdraws this issue from appellate review.

In the VA Form 9 that was received in April 2003, the veteran 
indicated that the claim to reopen service connection for 
schizophrenia included a claim based on "clear and 
unmistakable error" (CUE), and the veteran's attorney 
reiterated this assertion in briefs in support of the 
veteran's claim.  In a January 2004 letter to the veteran's 
attorney, the Board outlined the procedure for proper 
pleading of claims of CUE in prior rating decisions and prior 
Board decisions.  In February 2004, the veteran's attorney 
filed a motion requesting that the veteran's motion for a 
finding of CUE in prior adjudications be dismissed without 
prejudice.  Therefore, this issue is not before the Board.

In this decision, the Board will decide the matter of whether 
new and material evidence has been presented to reopen the 
claim of entitlement to service connection for schizophrenia, 
while in the remand that follows the decision, the Board will 
request development of the merits of the underlying service 
connection claim.  That part of the appeal will be REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C.  VA will notify you if further action is required on 
your part.  


FINDINGS OF FACT

1.  All evidence necessary to decide the issue considered 
here has been obtained; the RO has notified the veteran of 
the information and evidence necessary to substantiate her 
claim and notified her of what evidence she should provide 
and what evidence VA would obtain; and the veteran has 
submitted extensive evidence in support of her claim.  

2.  In a rating decision dated in December 1997, the RO 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for an acquired psychiatric disease.  

3.  Evidence added to the record since the December 1997 
decision is not cumulative of evidence previously of record, 
bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered to fairly decide the merits of the claim of 
entitlement to service connection for schizophrenia.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for schizophrenia.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for an acquired 
psychiatric disability, currently diagnosed as 
schizoaffective disorder.  She contends that schizophrenia, 
which was diagnosed in service, started in service and has 
continued to the present.  She asserts that the evidence 
presented since the last final denial of her claim is new and 
material to the claim and that her service connection claim 
should be granted.  

The Veterans Claims Assistance Act

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligation of VA with respect to notice and the 
duty to assist.  It provides that VA shall make reasonable 
efforts to notify a claimant of relevant evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The veteran filed her current claim in July 2001.  
Nothing in the VCAA is to be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A § 5103A(f) 
(West 2002).  

Regulatory amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Amendments to 38 C.F.R. 
§ 3.156(a) revise the standard for new and material evidence, 
but those amendments apply only to claims to reopen received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001).  Since the claim decided here was received before 
that date, 38 C.F.R. § 3.156(a) as it was in effect before 
that date is applicable.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he/she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on his/her behalf.  VA will also request that the veteran 
provide any evidence in his/her possession that pertains to 
the claim.  38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In general, the VCAA provides 
that VA will make reasonable efforts to help the veteran 
obtain evidence necessary to substantiate the claim, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  VA's duty includes making 
efforts to obtain service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, in the January 2002 rating decision, it was 
determined that new and material evidence had been submitted 
to reopen the veteran's service connection claim.  In a 
letter dated in March 2003, the RO informed the veteran of 
the passage of the VCAA and notified her that to establish 
service connection for a disability she should submit or 
identify evidence showing her condition began or was made 
worse during service or was caused by an event in service, 
evidence that she currently has a disability and evidence of 
a relationship between her current disability and an injury, 
disease or event in service.  The RO told the veteran it 
would attempt to obtain evidence she identified and for which 
she provided release authority, including private medical 
records, and that it would request supporting records in the 
custody of Federal agencies provided she informed VA of the 
whereabouts and existence of any such records, if known.  The 
RO also notified the veteran that it would attempt to obtain 
VA treatment records if she identified the location of the 
medical center and the date of treatment.  

In support of her claim, the veteran has submitted records of 
her in-service hospitalization at Walter Reed Army Medical 
Center, post-service medical records and an examination 
report and medical opinion from a private psychiatrist.  Also 
of records are VA hospital summaries pertaining to the 
veteran's psychiatric disability.  VA has not provided 
specific assistance to the veteran in the development of her 
claim, but in view of the Board's favorable decision herein, 
it finds that no further action to satisfy 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159 is necessary.  See 38 C.F.R. 
§ 3.304(c) (2003) (development of evidence in connection with 
claims for service connection will be accomplished when 
deemed necessary but should not be undertaken when evidence 
presented is sufficient for this determination).  

Law and regulations

Service connection - in general

In general, applicable laws and regulations state that with 
respect to service during other than a period of war, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Presumption of soundness

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
The provisions of 38 U.S.C.A. § 1111 are applicable in the 
case of any veteran who served in the active military, naval, 
or air service after December 31, 1946.  38 U.S.C.A. § 1137 
(West 2002).  

Finality/new and material evidence

In general, rating decisions that are unappealed become 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2003).  
A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), VA must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

As relevant in this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  



Background and analysis

Although the RO reopened and denied the veteran's claim of 
entitlement to service connection for schizophrenia, the 
Board is precluded from considering the substantive merits of 
the claim in the absence of its own finding that new and 
material evidence has been submitted that serves to reopen 
the claim.  It is now well-settled law that the submission of 
new and material evidence by a claimant to reopen a 
previously denied claim, here in a December 1997 rating 
decision, is a jurisdictional matter prerequisite to the 
reexamination of the claim by the RO and the Board.  The 
Board is obligated by law to conduct a de novo review as to 
these matters.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided on the merits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001); Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  

In this case, in a rating decision dated in December 1997, 
the RO determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, 
which had previously been denied by the Board in July 1990.  
The RO notified the veteran of its December 1997 decision and 
informed her of her appellate rights.  She did not appeal, 
and that decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

Evidence of record at the time of the December 1997 rating 
decision included service medical records, VA examination 
reports and hospital records, private medical records, 
statements from former employers of the veteran and a 
transcript of a hearing held before a hearing officer at the 
RO in April 1989.  

The service medical records included the report of the 
veteran's January 1980 enlistment examination at which there 
was no finding of psychiatric abnormality.  In mid-August 
1980, she was seen at a triage clinic at Fort Benjamin 
Harrison after having become hysterical with screaming and 
running around outdoors in her underwear.  She reported 
having taken 5 tablets of a medicine that had been prescribed 
for right knee pain.  She was interviewed by a physician who 
stated that the veteran was psychotic with suicidal ideations 
and would be sent for admission to the psychiatric unit of 
Ireland Army Hospital.  A consultation sheet from Fort 
Benjamin Harrison dated in late August 1980 showed that the 
veteran was again referred to the psychiatric department of 
Ireland Army Hospital.  In the reason for request it was 
stated that the veteran had been experiencing sensory and 
auditory hallucinations for four years.  It was also stated 
that the veteran had been discharged from the psychiatric 
ward four days earlier and that the day before the current 
request the veteran had been observed talking to walls and 
windows and had been doing "cartwheels" outside her 
barracks.  It was reported that on the date of the referral 
the veteran appeared to be having auditory hallucinations and 
also stated she saw her mother driving a car.  

The service medical records that were in the file include a 
narrative summary from Walter Reed Army Medical Center 
showing the veteran was admitted in September 1980.  In that 
summary, it was reported that the veteran had a history of 
having started to hear voices and develop "paranoia" in 
late 1975 when she was a freshman at college.  She was 
reportedly seen at the student health center for 
approximately a year.  In the summary it was stated that the 
veteran understood it was a problem solving and self-
understanding effort, not necessarily psychotherapy.  It was 
further stated that a diagnosis of schizophrenia was never 
given to her.  She reportedly remained functional and carried 
a full-time credit load.  The narrative summary stated that 
the veteran had a nervous breakdown in 1977 and left school 
for a while.  Later she returned to college and was again 
followed in the mental hygiene clinic because of depression, 
nervousness, "being unstable," and "sitting under the 
trees all the time."  After eventually completing her 
associates degree, she joined the Army.  It was reported that 
she seemed to be doing fairly well in advanced individual 
training (AIT) until her boyfriend completed his AIT and 
left.  She became very depressed and started to hear voices 
again, which told her to commit suicide.  In the summary, it 
was stated that the veteran was admitted for the first time 
to Ireland Army Hospital, referred from Fort Benjamin 
Harrison for an overdose of Ascodine in an attempt to stop 
her voices.  She stayed for one week, with prompt 
obliteration of the voices after starting Haldol.  It was 
further stated that she was readmitted to Ireland Army 
Hospital four days after discharge because of bizarre 
behavior; re-starting Haldol calmed the veteran and made her 
behavior appropriate.  

In the Walter Reed narrative summary it was noted that the 
veteran came under prompt control with Haldol and experienced 
no further hallucinations.  The final Axis I diagnosis was:  
"Schizophrenia, disorganized, chronic with acute 
exacerbation (Schizophrenia, hebephrenic type) manifested by 
auditory hallucinations, bizarre behavior, hyperactivity and 
blunting of affect; stress, romantic rejections; 
predisposition, previous similar symptomatology; strong 
family history; impairment for further military duty, marked; 
impairment for social and industrial adaptability, definite.  
LOD [Line of Duty]:  No, EPTS [Existed Prior to Service]."  

Also of record was the report of Medical Board Proceedings 
dated in mid-November 1980.  The reported diagnosis was 
identical to that reported in the hospital summary, and the 
Medical Board stated that the condition existed prior to 
entry on active duty and was not aggravated by active duty.  
The Medical Board found the veteran medically unfit for 
further military service and recommended she be referred to a 
Physical Evaluation Board.  The veteran was discharged from 
service in late November 1980.  

Other evidence of record included a VA Form 10-10m dated in 
early December 1980, which shows the veteran reported she had 
been treated for psychiatric problems at Walter Reed and 
referred to VA for follow-up treatment.  At that time, the 
veteran was seen by a clinical psychologist who in his report 
referred to the summary from Walter Reed.  It was noted that 
the veteran stated that she wanted medication and said she 
did not feel a need for psychotherapy.  The psychologist said 
the veteran was apparently schizophrenic, but in good 
remission at present.  She was referred to a VA psychiatrist 
for psychiatric evaluation.  A VA psychiatrist saw the 
veteran a week later, and it was noted that she had been 
discharged from Walter Reed two weeks earlier and that the 
diagnosis had been schizophrenia and that it had existed 
prior to service.  She complained of some restlessness.  
Under medical-psychiatric history it was stated that the 
veteran had previous treatment for schizophrenia while in 
college and also saw a private psychiatrist in September 
1979.  After examination, the diagnostic impression was 
schizophrenia, in remission.  The psychiatrist prescribed 
Haldol, Cogentin and Benadryl.  She was referred to a 
community mental health clinic.  

Other evidence of record included a March 1981 VA examination 
report and medical records showing continuing treatment for 
schizophrenia during the 1980s and 1990s.  Also of record was 
a Certificate of Training dated in June 1979 showing that the 
veteran successfully completed ROTC Basic Camp, Summer 1979.  
The record included a letter from a research entomologist who 
stated that the veteran had worked as a laboratory aid or 
assistant from May 1976 to December 1976 and said she worked 
well with him and his other employees.  The record also 
included a report of supervisor's comments pertaining to the 
veteran's work in a library from September 1977 to May 1978.  
The comment for the spring of 1978 was that the veteran 
showed a bit of irresponsibility by not showing up for work, 
calling in sick while working in another place and finally 
quitting without notice.  

The transcript of an April 1989 hearing held before a hearing 
officer at the RO was also of record.  The veteran testified 
that she had a nervous breakdown about four months after she 
entered service and was hospitalized in service.  She 
testified that before service she did not see any doctors, 
physicians or psychiatrists about a nervous condition.  She 
testified that she was happy and went to school, worked as a 
secretary and was very active in her community and in her 
church.  At the hearing, a friend of the veteran testified 
that she lived in the same neighborhood and knew of the 
veteran when she was a high school student.  She testified 
that the veteran had been a happy, active high school student 
and she knew of no problems that the veteran had before 
service.  She testified that she had not noted that the 
veteran had any type of psychiatric disorder prior to 
service, but later found out that the veteran had had a 
breakdown in service.  

In its December 1997 rating decision, the RO continued the 
prior denial of service connection for an acquired 
psychiatric disorder.  Evidence added to the record 
subsequent to the December 1997 decision includes additional 
medical records showing treatment for schizophrenia in the 
1980s and 1990s, which are new, as are high school, college 
and university transcripts for the veteran.  Also added to 
the record are duplicates of some service medical records 
already in the claims file.  Other added evidence, all of 
which is new, includes doctor's progress notes, consultation 
reports, doctor's orders, nursing records, transfer records 
and a transfer summary from Ireland Army Hospital and 
doctor's progress notes, consultation reports, doctor's 
orders and nursing records from Walter Reed Army Medical 
Center.  The added evidence also includes affidavits dated in 
February 2001 from the veteran and her sister, the report of 
a February 2001 psychiatric evaluation of the veteran by Alan 
B. Douglas, M.D., and medical opinions from him dated in July 
2001 and February 2004; all this evidence is new.  

The service medical records that were not previously of 
record are relevant to the claim and provide a more complete 
picture of the veteran's condition during service.  The post-
service medical records, which include clinical records 
related to the veteran's treatment in the months and early 
years after service as well as more recent years, are also 
relevant to the claim as they show the course of the 
veteran's psychiatric disability over time.  The affidavit 
from the veteran provides her recollection of her history 
prior to service, her recollection of in-service treatment 
and her statement as to post-service treatment and evaluation 
while the sister's affidavit provides her recollections of 
the veteran's activities prior to service and her statements 
relative to whether the veteran required or received 
psychological or psychiatric treatment before and after 
service.  The February 2001 psychiatric evaluation documents 
the presence of current psychiatric disability, and the 
opinions prepared by Dr. Douglas provide support for the 
veteran's contention that her schizoaffective disorder had 
its onset in service.  As all of the new evidence potentially 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's psychiatric 
disability, the Board finds it to be of sufficient 
significance that it must be considered to fairly decide the 
merits of the claim.  The Board concludes, therefore, that 
new and material evidence has been presented, and the 
previously denied claim is reopened.  To that extent the 
appeal is allowed.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for schizophrenia is 
reopened.  


REMAND

Having determined that the claim of entitlement to service 
connection for schizophrenia is reopened, the Board must 
consider the claim on its merits.  It is the opinion of the 
Board that further development must be undertaken prior to 
adjudication of the claim on the merits.  

With respect to the claim for service connection for 
schizophrenia, service medical records show that various 
physicians at Ireland Army Hospital and Walter Reed Army 
Medical Center stated that the veteran's schizophrenia 
existed prior to service, and it was the conclusion of the 
Medical Board that the veteran's schizophrenia pre-existed 
service and was not aggravated therein.  The veteran has 
submitted medical opinions from Dr. Douglas in which he 
concludes, based on his analysis of the entire evidence of 
record, that the veteran was not psychiatrically ill prior to 
enlistment in the Army, but had her first psychotic breakdown 
while in service.  In his opinions, Dr. Douglas emphasized 
that none of the alleged history of psychiatric illness prior 
to military service is supported by original documentation.  
In this regard, the Board notes that a VA Form 10-7978g shows 
that when the veteran was seen in the mental hygiene clinic 
at a VA Medical Center on December 9, 1980, her medical-
psychiatric history reportedly included previous treatment of 
schizophrenia in college, and it was said that the veteran 
also saw a private psychiatrist in Birmingham [Michigan] in 
September 1979.  

The veteran has submitted a copy of her attorney's request to 
Michigan State University Clinical Center for medical records 
for the veteran during her attendance there from 1975 to 
1980, and she has submitted the response from the university 
clinical center medical records department stating that its 
records did not show the veteran was a patient.  The Board 
notes, however, that the veteran has submitted school 
transcripts showing that she was also a student at 
Schoolcraft College in the summer of 1975 and in the fall and 
winter of 1979.  There is no indication that action has been 
taken to attempt to obtain any health records for the veteran 
that may be available from Schoolcraft College, and this 
should be done.  Further, action should be taken to attempt 
to identify and obtain records from the private psychiatrist 
the veteran reportedly saw in September 1979.  

Further, in view of the conflicting medical opinions of 
record, it is the opinion of the Board that the veteran 
should be provided a VA psychiatric examination and that an 
opinion that takes into account the evidence of record should 
be obtained.  Thereafter, the RO should review the record and 
adjudicate on a de novo basis the claim of entitlement to 
service connection for schizophrenia.  This should include 
consideration of the provisions of 38 U.S.C.A. § 1111 (West 
2002) pertaining to the presumption of soundness.  In this 
regard, the Board notes that in July 2003, the VA General 
Counsel, in a precedent opinion, provided interpretation and 
direction concerning the requirements for rebutting the 
presumption of sound condition under 38 U.S.C. § 1111 and 
38 C.F.R. § 3.304.  VAOPGCPREC 3-03.  The General Counsel 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The General Counsel pointed out that under the 
language of the statute, VA's burden of showing that the 
condition was not aggravated by service is conditioned only 
upon a predicate showing that the condition in question was 
not noted at entry into service.  The General Counsel held 
that a veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
to show by clear and unmistakable evidence that the disease 
was not aggravated by service attaches.  The General Counsel 
held that 38 C.F.R. § 3.304(b) is invalid and should not be 
followed.  Id.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO must review the claims file 
and ensure that with respect to the 
veteran's claim of entitlement to service 
connection for schizophrenia that all 
statutory notice and assistance 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §5103, 5103A 
(West 2002), 38 C.F.R. § 3.159 and any 
applicable legal precedent.  

2.  The RO should appropriately contact 
the veteran and request that she identify 
the name and address of the private 
psychiatrist whom she reportedly saw in 
Birmingham, Michigan, in September 1979.  
With authorization from the veteran, the 
RO should attempt to obtain and associate 
with the claims file any records or 
statement that may be available from that 
psychiatrist.  In addition, the RO should 
request that the veteran provide release 
authorization for any health care records 
that may exist for her at Schoolcraft 
College, 18600 Haggerty Road, Livonia, 
Michigan 48152-2696 while she was 
attending that college in the summer 
semester 1975 and the fall and winter 
semesters 1979.  If the veteran provides 
the requested release authorization, the 
RO should take action to obtain the 
requested records.  

3.  Thereafter, the RO should arrange for 
a VA psychiatric examination of the 
veteran to determine the nature and 
etiology of any currently present 
psychiatric disorder.  All indicated 
studies should be performed.  After 
examination and review of the record, 
including the veteran's complete service 
medical records (encompassing hospital 
clinical records and summaries added to 
the record in 2003), post-service 
treatment records and examination reports 
and medical opinions dated in July 2001 
and February 2004 from Alan B. Douglas, 
M.D., the psychiatrist should provide an 
opinion, with complete rationale, as to 
whether the veteran's schizophrenia (or 
other psychiatric disorder) existed prior 
to service.  If it is the opinion of the 
psychiatrist that the veteran's 
schizophrenia existed prior to service, 
the psychiatrist should be requested to 
provide an opinion, again with complete 
rationale, as to whether the preservice 
disability underwent an increase in 
severity during service.  Further, if it 
is the opinion of the psychiatrist that 
any preservice schizophrenia underwent an 
increase in severity during service, the 
psychiatrist should be requested to make 
a specific finding as to whether the 
increase in disability was due to the 
natural progress of the disease.  That 
opinion should be supported by an 
explanation of the medical facts and 
principles used in formulating the 
opinion.  The claims file must be 
provided to the psychiatrist for review 
of pertinent documents therein in 
connection with the examination and that 
it was available and reviewed should be 
noted in the examination report.  

4.  Then, after undertaking any 
additional development deemed warranted 
by the state of the record at that time, 
the RO should adjudicate on a de novo 
basis, entitlement to service connection 
for schizoaffective disorder with 
consideration of the provisions of 
38 U.S.C.A. § 1111 (West 2002) pertaining 
to the presumption of soundness.  In so 
doing, the RO should make explicit 
findings as to whether there is clear and 
unmistakable evidence that schizophrenia 
existed prior to service and whether 
there is clear and unmistakable evidence 
that schizophrenia was not aggravated by 
service.  See 38 U.S.C.A. § 1111 (West 
2002); VAOPGCPREC 3-03.  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case, and the veteran and her attorney 
should be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



